PER CURIAM.
Rountree Riley Goodmon appeals the district court’s order denying relief on his petition filed under 28 U.S.C. § 2254 (2000). We have reviewed the record and the district court’s opinion accepting the recommendation of the magistrate judge and conclude that Goodmon’s claims are subject to dismissal because he failed to seek authorization in this court pursuant to 28 U.S.C. § 2244(b)(3)(A) (2000), prior to filing his successive petition in the district court. Tyler v. Cain, 533 U.S. 656, 667, 121 S.Ct. 2478, 150 L.Ed.2d 632 (2001). Accordingly, we deny a certificate of appealability and dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.